OPINION OF THE COURT. This is an. indictment against the defendant [John Fisher], charging him as carrier of the mail, with stealing letters, &c. A motion is made to-quash certain counts in the indictment which charge the defendant with stealing a letter, without alleging that it contained no article of value. This is not necessary. A carrier-of the mail is subject to a higher penalty where he steals a letter out of the mail,, which contains an article of value. And. when this offense is committed, the indictment must allege the letter contained an article of value, which aggravates the offense- and incurs a higher penalty. But where the offense consists in stealing a letter, it may *1087be so laid in the indictment, and the proof cannot go beyond the indictment. The motion is overruled.
The evidence being heard by the jury, he was convicted, and sentenced by the court